The only provisions of chapter 44 of the Public Acts of 1913 (p. 1654) under which the property *Page 506 
of the defendant can be claimed to be exempt, are those which exempt "buildings or portions of buildings exclusively occupied as colleges, academies, churches, public schoolhouses, or infirmaries with the land appurtenant to such infirmaries," and "buildings belonging to and used exclusively for scientific, literary, benevolent, or ecclesiastical societies."
It is quite clear that these buildings are not exclusively occupied as infirmaries. They were in substantial part used, in accordance with the corporate purposes of the institution, as "a home of rest for tired-out and over-worked persons, who are in need of temporary rest and recreation," and who paid for their board and lodging at rates which, so far as this record shows, were remunerative. To that extent the buildings were used as a health resort.
Neither can it be said that these were "buildings belonging to and used exclusively for scientific, literary, benevolent, or ecclesiastical societies." The case ofManresa Institute v. Norwalk, 61 Conn. 228,23 A. 1088, is conclusive upon that point. In that case the land and buildings in question belonged to a corporation organized under the laws of the State of New York, and they were used as a place of retreat for priests or laymen who went there for seclusion and direction by members of the Society of Jesus. We said, p. 232: "Although the persons resorting thither enjoy certain religious privileges and are subject to certain rules and regulations of an ecclesiastical nature, yet the organizations, the people who control them, and the people who are affected by them, bear very little resemblance to ecclesiastical societies as they exist and are understood in this State and the people connected with them. The latter in the main exist for managing the secular affairs of the churches. The former seem to have for their object the spiritual welfare of their members and *Page 507 
others who may be brought within their influence. The two classes are hardly to be compared with each other. The property in question is used rather for the temporal wants of the members of the Society of Jesus, than for instructing and educating young men for the priesthood. It resembles a clubhouse in that it is designed chiefly for the recreation of its members. Therefore we say that the property is not used exclusively for the purposes contemplated by the statute."
This language is applicable to the buildings claimed to be exempt in this case. The defendant, in so far as it maintains a "Home of Rest for tired-out and overworked persons, who are in need of temporary rest and recreation," is not a benevolent or ecclesiastical society within the meaning of our statute; nor is the property in question used exclusively for benevolent or ecclesiastical purposes.
   The Court of Common Pleas is advised to render judgment for the plaintiff.
In this opinion the other judges concurred.